 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMichael J. Bollinger Co. and United Union of Roof-ers, Waterproofers and Allied Workers, LocalNo. 80. Case 5-CA-10928September 26, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn July 21, 1980, Administrative Law JudgeBruce C. Nasdor issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, tomodify his remedy,' and to adopt his recommend-ed Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Michael J. Bollinger Co., Baltimore, Maryland, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:Insert the following as paragraph 2(e) and relet-teY the subsequent paragraphs accordingly:"(e) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records necessary to analyzethe amount of backpay due under the terms of thisOrder."See Isis Plumbing & Healing Co., 138 NLRB 716 (1962), for rationaleon interest payments. In accordance with his partial dissent in OlympicMedical Corporation, 250 NLRB No. 11 (1980), Member Jenkins wouldaward interest on the backpay due based on the formula set forth therein.2 The Administrative Law Judge inadvertently failed to include in hisrecommended Order a provision that Respondent make all pertinent re-cords available We shall modify his recommended Order to include suchprovision.DECISIONSTATEMENT OF THE CASEBRUCE C. NASDOR, Administrative Law Judge: Thiscase was heard in Baltimore, Maryland, on December 19,252 NLRB No. 671979, and January 3 and 4, 1980. The charge was filedby United Union of Roofers, Waterproofers and AlliedWorkers, Local No. 80 (referred to herein as the Unionor the Charging Party), on May 7, 1979. The complaintand notice of hearing issued on July 17, 1979, allegingviolations of Section 8(a)(1) and (5) of the NationalLabor Relations Act, as amended (herein the Act). Re-spondent filed its answer to the complaint on July 19,1979, denying the allegations.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the brief filed by counsel for the General Coun-sel, I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent is engaged at its Baltimore, Maryland, lo-cation in the business of roofing replacement and repair.During the past 12 months, a representative period, Re-spondent purchased and received, in interstate com-merce, products valued in excess of $50,000, directlyfrom points located outside the State of Maryland.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.11. THE lABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that the Union is, and hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.Ill. THE ALI.EGEI) UNFAIR I.ABOR PRACTICESThe issues to be decided are:1. Whether or not Respondent timely and properlywithdrew from the multiemployer bargaining associationknown as the Sheet Metal and Roofing Contractors As-sociation of Baltimore, Maryland, Inc. (herein called theAssociation).2. Whether Respondent is obligated by law to executethe collective-bargaining agreement which was agreed toand executed by the other members of the Associationand the Union.A. The EvidenceThe credible evidence reveals that the Sheet Metal andRoofing Contractors Association of Baltimore, Mary-land, Inc., is an organization composed of various em-ployers who are engaged in the sheet metal and roofingbusiness. One of its functions is to bargain collectivelywith the Union on behalf of its employer members andother employers, who authorize it to do so, concerningwages, hours, and other conditions of employment. TheAssociation and the Union have had a collective-bargain-ing relationship since 1964 and have been signatories tocollective-bargaining agreements extending over thatperiod of time. The members of the Association are:Thomas Farell Co., Inc., Charles A. Dell, Chase Water-proofing Co., Inc., Peter Gordon Company, WarrenEhret Link Company, Bollinger Roofing Co., and Mi-406 MICHAEL J. BOLLINGER CO.chael J. Bollinger Company. All of the Association mem-bers have executed the current collective-bargainingagreement with the Union with the exception of Re-spondent.In 1976, prior to the commencement of negotiationsfor the 1977-79 contract, Respondent sent the Union aletter withdrawing from the Association. The letter isdated July 13, 1976, and states:Gentlemen this company has withdrawn its bar-gaining authority from the Sheet Metal and RoofingContractors Association of Baltimore, Maryland,Inc. The Association shall no longer have authorityto bargain with your local union on our behalf. Weshall remain a member of the Association however,and shall participate in the Association, but the As-sociation shall no longer be our bargaining repre-sentative.The letter was signed by Michael J. Bollinger, Jr. There-after, Respondent President Michael J. Bollinger, Jr., at-tended all bargaining sessions with the other employermembers and acted as their chief negotiator. Respondentsigned the collective-bargaining agreement between theAssociation and the Union and abided by the terms ofthat collective-bargaining agreement, including a check-off provision.Prior to negotiations for the current collective-bargain-ing agreement, on January 26, 1979, Respondent's presi-dent again wrote to the Union the following:Gentlemen, please be advised that effectivetoday, January 26, 1979, we are withdrawing ourbargaining rights from the Sheet Metal and RoofingContractors Association of Baltimore, Maryland,Inc. with regards to the upcoming contract renewalwith Local No. 80.We shall bargain in good faith individually withLocal No. 80 as regards to the contract which ex-pires March 31, 1979.Charles S. Dell Co., another employer member, wrotea similar letter dated January 30, 1979.Thereafter, five negotiation sessions ensued betweenmid-March and April 16, 1979, where Respondent wasrepresented at four of these five sessions. Timothy Bol-linger represented Respondent at the first meeting andMichael J. Bollinger, Jr., was present at three of theother meetings. At the meetings where Michael J. Bol-linger, Jr., was in attendance he presented the employerAssociation's wage proposal to the Union and in generalacted as chief spokesman for the group. The other mem-bers of the Association also attended these negotiationsessions. During these sessions one wage proposal wasmade from the Association to the Union and only oneproposal was proffered from the Union to the Associ-ation. Michael J. Bollinger, Jr., was speaking for WarrenEhert Link Company and was, according to the testimo-ny of Hugh Wolfe, vice president of Warren Ehert LinkCompany, speaking for the corporate interest of that em-ployer and was supposed to make an offer on its behalfto the Union. An agreement was ultimately reached, theUnion had the contract printed for signature, and all ofthe Association members, except Respondent, signed thecurrent collective-bargaining agreement. A representa-tive of the Charles S. Dell Company also signed the cur-rent collective-bargaining agreement.Respondent's president testified that when he sent theletter to the Union withdrawing authority from the As-sociation, he was concerned that the other employermembers would sign an agreement that he could not"live" with economically. He testified candidly that hewould have considered signing the contract had he beenable to "live" with it economically. Once he found outwhat the employers and the union had agreed to, he de-cided he could not "live" with the terms and conditionsof the current contract and withdrew from the Union'shealth and welfare fund by letter dated May 7, 1979.B. Analysis and ConclusionFrom the record evidence in this case, a patternemerges that there has been a history over the years of amultiemployer association, including Respondent herein,intending to be bound by group action. There was con-sistent multiemployer bargaining and, after reachingagreement, a single collective-bargaining agreement ap-plicable to all of the parties was executed by all of theparties. Furthermore, in the case of this Respondent, Re-spondent continued this pattern in the face of sendingnotification to the Union stating its desire to withdrawfrom the Association bargaining. Moreover, in the mostrecent negotiations, Respondent and the Charles S. DellCompany both expressed their desires to withdraw fromAssociation bargaining. Respondent's actions thereafterwere a clear manifestation of its design to be bound byAssociation bargaining until Respondent determined itwould not be economically feasible for it to be a party tothe contract that the Association had reached with theUnion. Simply put, Respondent was saying one thing anddoing something else. Its principal witness, Bollinger,candidly testified that he wanted to retain the right tobargain on an individual basis in the event that the Asso-ciation and the Union entered an agreement that hecould not "live" with. This is not unlike AssociatedShower Door Co. Inc., 205 NLRB 677 (1973), where anadministrative law judge concluded with Board approvalthat the respondents tried to secure "the best of twoworlds" by continuing in negotiations after having with-drawn from same, and attempting to secure satisfactoryterms in the collective-bargaining agreement, while atthe same time attempting to preserve their rights toreject the contract if they did not like it, and to continueto bargain individually for a better contract. I agree withcounsel for the General Counsel that the instant situationpresents clear motivation by way of record testimony asto why Respondent wrote both withdrawal letters. It isalso noted that Charles S. Dell Company after sending asimilar withdrawal letter, participated in negotiations andexecuted the agreed upon collective-bargaining agree-ment.Accordingly, in light of the bargaining history, I con-clude that Respondent manifested an intention to bebound by group, rather than individual bargaining, andthat its refusal to sign the agreement agreed to by the407 DECISIONS OF NATIONAL LABOR RELATIONS BOARDparties on April 1, 1979, was a refusal to bargain withinthe meaning of Section 8(a)(l) and (5) of the Act.CONCI.USIONS OF LAWI. Michael J. Bollinger Co. is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. United Union of Roofers, Waterproofers and AlliedWorkers, Local No. 80, is a labor organization within themeaning of Section 2(5) of the Act.3. At all times material herein, the Association has rec-ognized and negotiated a series of collective-bargainingagreements with the Union as the exclusive bargainingrepresentative of the employees in the unit appropriatefor collective bargaining consisting of all sheet metal androofing employees employed by the employer who arebound by the collective-bargaining agreement betweenthe Union and the Association. The most recently ex-pired collective-bargaining agreement between the Unionand the Association was effective for the period April 1,1979, through March 31, 1980.'4. United Union of Roofers, Waterproofers and AlliedWorkers, Local No. 80, has been at all times materialherein, and is now, the representative of a majority ofemployees in the appropriate unit, and by virtue of Sec-tion 9(a) of the Act, has been, and is, the exclusive repre-sentative of all employees of the aforesaid unit for thepurposes of collective bargaining.25. The Sheet Metal and Roofing Contractors Associ-ation of Baltimore, Maryland, Inc., is an organizationcomposed of various employers engaged in the sheetmetal and roofing industries in the greater metropolitanarea of Baltimore, Maryland. It exists for the purpose,among others, of bargaining collectively with the Union,on behalf of member employers and other employerswho so authorize it to do so, concerning wages, hours,working conditions and other conditions of employmentof its employees.6. By failing and refusing to execute or become a partyto the collective-bargaining agreement negotiated by theemployer members of the Sheet Metal and Roofing Con-tractors Association of Baltimore, Maryland, Inc., andthe United Union of Roofers, Waterproofers end AlliedWorkers, Local No. 80, Respondent has engaged in, andis engaging in, unfair labor practices within the meaningof Section 8(a)(1) and (5) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (5) ofthe Act, I shall recommend that it be ordered to ceaseand desist therefrom and to take appropriate affirmativeaction designed to effectuate the policies of the Act. InArt. 16 of the contract provides that it shall automatically renewitself for successive periods of I year unless written notice is given byeither party to the other of its desire to terminate or modify the agree-ment at least 60 days prior to March 31, 1980, or the anniversary date ofthe succeeding year.I Evidence of the Union's majority status was not at issue, thereforethere is a presumption of majority arising out of the history and patternof collective bargaining and the Union's incumbency as representative ofthe unit employees.particular, I shall recommend that Respondent be or-dered to execute and honor the collective-bargainingagreement containing all of the provisions of the collec-tive-bargaining agreement entered into by the other em-ployer members of the Sheet Metal and Roofing Con-tractors Association of Baltimore, Maryland, Inc. I shallalso recommend that Respondent make its employeeswhole for any loss of earnings or benefits they may havesuffered by reason of Respondent's failure and refusal toexecute and abide by the aforesaid agreement, to be com-puted in accordance with the formula set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), with interestto be computed in accordance with the decision in Flor-ida Steel Corporation, 231 NLRB 651 (1977). In addition,I shall recommend that Respondent pay to the Unionany money owed to the health and welfare fund underthe terms of the aforesaid agreement, and reimburse anyemployee initiation fees which shall be required as a con-dition of rejoining the Union in accordance with theaforesaid agreement.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I issue the following recommended:ORDER3The Respondent, Michael J. Bollinger, Co., its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain with United Union of Roofers,Waterproofers and Allied Workers, Local No. 80, as theexclusive representative of its employees in the unit de-scribed above, by failing and refusing to execute, sign, orbecome party to the collective-bargaining agreement ne-gotiated and entered into between the Sheet Metal andRoofing Contractors Association of Baltimore, Mary-land, Inc., and the United Union of Roofers, Water-proofers and Allied Workers, Local No. 80.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights to self-organization, to form, join, or assistthe above-named labor organization, or any other labororganization, to bargain collectively through representa-tives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining orother mutual aid or protection as guaranteed by Section7 of the Act or to refrain from any or all such activities.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Forthwith execute and honor the collective-bar-gaining agreement negotiated between the employer-members of the Association and the Union.(b) Make its employees whole for any loss of earningsor benefits they may have suffered by reason of Re-spondent's failure and refusal to execute and abide by the3 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions. and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes408 MICHAEL J. BOLLINGER CO.aforesaid agreement in the manner set forth in the sec-tion entitled "The Remedy."(c) Pay to the Union any money owed to the healthand welfare fund under the terms of the aforesaid agree-ment.(d) Reimburse any employee initiation fees which willbe required as a condition of rejoining the Union in ac-cordance with the aforesaid agreement.(e) Post at its Baltimore, Maryland, facility, copies ofthe attached notice marked "Appendix."4Copies of saidnotice, on forms provided by the Regional Director forRegion 5, after being duly signed by Respondent's au-thorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(f) Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, whatsteps it has taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAIL LABOR R ATIONS BOARI)An Agency of the United States GovernmentWE WIL. NOT refuse to bargain collectively withthe United Union of Roofers, Waterproofers andAllied Workers, Local No. 80, by failing and refus-ing to execute and honor the agreement negotiatedand entered into with said union and the SheetMetal and Roofing Contractors Association of Bal-timore, Maryland, Inc.WE WILl. NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed them in Section 7of the Act.WE WILL forthwith execute and honor the agree-ment negotiated between the Association and theUnion.WE wil.L. make our employees whole for any lossof earnings or other benefits they may have sufferedby reason of our failure and refusal to execute andabide by the aofesaid agreement.WE wIlll pay to the Union any money owed tothe health and welfare fund under the terms of theaforesaid agreement.WE WI.L reimburse any employee initiation feeswhich will be required as a condition of rejoiningthe Union in accordance with the aforesaid agree-ment.MICHAEIL J. BolI INGER Co.409